Citation Nr: 0413505	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  95-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for chronic ear infections.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
November 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran was afforded a personal hearing at the RO 
before a Hearing Officer in March 1997.  A transcript of that 
hearing has been associated with the claims folders.

In a January 1999 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for chronic ear infections.  The 
veteran appealed this decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a November 1999 order, the 
Court granted a joint motion of the parties, and vacated the 
Board's decision and remanded the case to the Board for the 
purpose of affording the veteran an opportunity to appear for 
a personal hearing before a traveling member of the Board.  
The Board remanded the case to the RO in July 2000.  In 
October 2001, the veteran, through his attorney, withdrew his 
request for a personal hearing before a member of the Board.  
The veteran's case was subsequently returned to the Board.

Thereafter, the Board issued a decision in June 2002 finding 
that new and material evidence had not been submitted to 
reopen the claim for service connection for chronic ear 
infections.  The veteran appealed this decision to the Court.  
Pursuant to a joint motion of the parties, the Court issued 
an October 2003 Order that vacated the June 2002 Board 
decision and remanded the case to the Board for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)). 




REMAND

As noted in the October 2003 pleadings before the Court, the 
VCAA is applicable to the veteran's claim to reopen his 
previously disallowed claim of entitlement to service 
connection for chronic ear infections.  The Act and the 
implementing regulations applicable to the appellant's claim 
to reopen provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to notify the claimant that he should submit any 
pertinent evidence in his possession.

The Board notes that the RO has informed the veteran of the 
evidence necessary to reopen his prior disallowed claim in 
the statement of the case and supplemental statements of the 
case issued during the course of the appeal.  However, the 
record does not show that the veteran has been adequately 
informed of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).  

In light of these circumstances, the Board has concluded that 
further RO actions are in order.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following actions:

1.  The RO should send the veteran a 
letter in response to his claim to reopen 
a previously disallowed claim of service 
connection for chronic ear infections 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (2003), to include 
notice that he should submit any 
pertinent evidence in his possession.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  If the RO is unable to obtain any 
such pertinent evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claim in light of all 
applicable legal criteria.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




